Title: To James Madison from Soliman Melimeni, 9 December 1805
From: Melimeni, Soliman
To: Madison, James


          
            Sir
            Washington City December. the 9 1805
          
          I take the liberty of Writing you these few lines for the trouble I have given, We have been here these ten days, and We have been very Well treated, and in ten days more our fas⟨t⟩; will be over, and my people will want Wine And I dont wish them to have aney, for fear they Should fight amongh one Another, For that Reason I wish if it is agreeable to you to Send me the money that you Spend every day for us. And I will purchase whatever we want, and as the Winter is coming on, And I dont wish too much Expence for the Sake of our Country. That is only What I think, But You may do as please.
          N.B. I have not writing this letter without the Consent of Mr Davis.
          
            Soliman Malmal⟨i⟩;Ambassador of theQueen [sic] of Tun⟨is⟩;
          
        